Response by
Judge Hobson
on petition for rehearing:
So much of the opinion as refers to the half-mile limit or rule 50, introduced in evidence, is withdrawn. We adhere to our ruling that on the facts of this case no instruction on punitive damages should have been given. The numerical weight of authority is against the allowance of substantial damages for the non-delidejry ¡of social tele*13grams. By reason of the peculiar character of the action, we are unwilling to- extend the rule heretofore laid down so as to allow punitive damages in this class of actions.
Petition overruled.